Citation Nr: 1524880	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability, claimed as meralgia paresthetica.

2.  Entitlement to service connection for a left lower extremity disability, claimed as meralgia paresthetica.
.

WITNESSES AT HEARING ON APPEAL

Veteran and her stepfather


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2008 to November 2012. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The jurisdiction of the case file now rests with the RO in Columbia, South Carolina. 

The Veteran and her stepfather testified before the undersigned in April 2015.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted letters from her physicians in support of her claim, which was accompanied by a waiver of RO consideration of the said evidence.  That evidence was considered by the Board in this here decision.


FINDING OF FACT

The only medical opinion in evidence relates the onset of the Veteran's bilateral meralgia paresthetica of the lower extremities to her active service; there is no contrary medical evidence of record.
 

CONCLUSION OF LAW

The criteria for service connection for bilateral meralgia paresthetica of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she has bilateral meralgia paresthetica of the lower extremities, and that the disability started while she was in active service after she delivered her child as a result of the epidural or the needle used to administer the epidural.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

It is undisputed that the Veteran currently has a bilateral leg disability, which has been diagnosed as bilateral meralgia paresthetica of the lower extremities.  

The Veteran's service treatment records (STRs) show ongoing treatment for, and complaints of, meralgia paresthetica, which was diagnosed in August 2010 during the Veteran's active service.  The STRs also show that before June 2010, the birth of the Veteran's child, there were no complains or diagnosis of bilateral meralgia paresthetica of the lower extremities. 

The Veteran's pre-service medical records show that she was treated for urinary frequency, bladder pain, and medial thigh paresthesias in 2004.  However, the diagnosis was vulvodynia (a gynecological condition) caused by exercising on an elliptical trainer.  The Veteran was not diagnosed with bilateral meralgia paresthetica of the lower extremities at any point prior to August 2010.  Her doctors repeatedly underscored that there was no neurological cause for the Veteran's symptoms (see medical treatment notes from May 2004, September 2004), and her neurological examinations and electrical studies were normal.   

The Veteran underwent a VA examination in February 2013.  The examiner confirmed the diagnosis of bilateral meralgia paresthetica of the lower extremities, noting that it started in June 2010.  The examiner did not opine as to the etiology of the disability.  

The Veteran submitted two statements from her treating physicians.  A note dated in September 2014 confirmed that the Veteran has had an ongoing diagnosis of meralgia paresthetica since June 2010.  Another December 2014 letter related that the Veteran's paraesthetica "appears to have started with the birth of her child [in] June 2010."

In her hearing testimony and several lay statements, the Veteran related that she first experienced bilateral meralgia paresthetica of the lower extremities in June 2010, after giving birth to her child.  Her stepfather attested to the same.  The Board notes here that the Veteran is a physician with significant medical expertise, and her statements with regard to her leg disability symptomatology are of considerable probative value.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statement submitted on her behalf.  There are no inconsistencies found in this record.

In addition, the Veteran has submitted opinions from two physicians (one VA, one private) regarding the etiology of her bilateral leg disability.   Here, the Board notes that these are the only opinions of record which speak to the etiology of the Veteran's bilateral leg disability.  Both physicians opined that the Veteran's bilateral meralgia paresthetica of the lower extremities began in June 2010, after she gave birth to her child.  There is no medical opinion of record which would contradict that.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral meralgia paresthetica of the lower extremities is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral meralgia paresthetica of the lower extremities is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The nature and extent of the problem related to service is not before the Board at this time. 

ORDER

Entitlement to service connection for a right lower extremity disability, claimed as meralgia paresthetica, is granted.

Entitlement to service connection for a left lower extremity disability, claimed as meralgia paresthetica, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


